Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Election
Applicant's election “with traverse” of Group II, claims 14-20 in the reply filed on July 3, 2022 is acknowledged.  As Applicant has provided no reasons for traverse, the election is being treated as an election without traverse.  Claims 1-13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

				 Drawings
The drawings are objected to because Figures 4, 6, 8, 10, 30 and 31 as filed include numbers, letters, and/or reference characters less than .32 cm. (1/8 inch) in height.  Therefore the drawings do not comply with 37 CFR 1.84 (p).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

			   Claim Interpretation
In claims 14, 15 and 18, the terms “noble metal composition” and “Cu nanoparticle composition” are being interpreted as including within their scope all compositions that include a noble metal or Cu, respectively, and which are capable of being processed into appropriate portions of core-shell nanoparticles as claimed.  If this interpretation is incorrect, Applicant should indicate the correct interpretation of these terms in response to this Office Action, and further indicate where such an interpretation finds support in the application as originally filed.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The purpose of the “optionally” clause in these claims is unclear.  In claim 16, oleylamine is specifically mentioned as one option for the amine.  In claim 17, trioctylphosphine would be within the scope of a “trialkylphosphine” previously recited in that claim.  Applicant may wish to draft new dependent claims specifying that the amine is oleylamine or that the phosphine is trioctylphosphine.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/140226.
Para [0073-0074] of WO ‘226 discloses mixing a composition comprising copper chloride and oleylamine and a composition comprising HAuCl4 and trioctylphosphine at 1400C.  This mixture is cooled down to room temperature.  The product of the prior process includes nanowires with a copper core and gold shell (see WO ‘226 para [0062]), i.e. a “copper-based core-shell nanoparticle”, as claimed.  Further, the product “was collected by centrifugation…and washed repeatedly…to remove excess oleylamine” (WO ‘226 para [0074]), i.e. it is a core-shell nanoparticle “dispersed in the amine” as claimed prior to washing.  Thus the disclosure of WO 2018/140226 is held to anticipate the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Muzikansky et al. Journal of Physical Chemistry C article (non-patent literature document 4 on the IDS filed March 29, 2021).
The Experimental Section on p. 3093 of the Muzikansky article discloses forming Cu nanoparticles by mixing copper acetate and oleylamine at 2300C followed by cooling rapidly using a water bath.  The atmosphere during mixing is nitrogen, i.e. an “inert atmosphere” as claimed.  This creates a dispersion that is centrifuged, i.e. it would include the Cu nanoparticles dispersed in the amine.  Thus, the Muzikansky et al. article is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/140226.
WO ‘226 para [0073-0074] discloses mixing copper chloride, oleylamine (a primary amine) and tris(trilmethylsily)silane under an inert gas atmosphere, heating to 1650C for 18 hours under stirring, adding a trioctylphosphine solution of HAuCl4 (a noble metal composition comprising a phosphine), and cooling down to room temperature.  This results in a product that includes nanowires having a Cu core and Au shell (see WO ‘226 para [0062]), i.e. “copper-based core-shell nanoparticles” as claimed.
WO ‘226 does not specifically stating that heating forms Cu nanoparticles as claimed, and does not specifically recite “cooling the mixture” as claimed.  However,
a) The fact that the copper compound is present at the elevated temperature of 1650C together with the silane reducing agent suggests that reduction of the compound to substantially pure copper would occur in the prior art process.
b) With regard to cooling the mixture, it is first noted that following the heating to 1650C, the TOP solution is injected at 130-1500C, i.e. a cooler temperature. This would result in some cooling of the mixture.  Further, the examiner’s position is that once a heat source is removed from a system at an elevated temperature, the system will tend toward equilibrium, in other words it will tend to cool toward ambient temperature.  Therefore at least some cooling of the mixture is implied in the prior art process.
Thus, the disclosure of WO 2018/140226 is held to create a prima facie case of obviousness of a process as presently claimed.

			  Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.  The examiner notes that pages 43-55 of the specification as filed list a number of prior art documents; these documents have not been considered by the examiner unless cited on one of the attached PTO-892 or SB/08 forms.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 9, 2022